DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ao (US 2018/0356928) in view of Yeon et al. (US 2020/0278750).
	As to claim 1, Ao discloses in figure 1B: a display module 2; a floating panel 5 positioned on a lower surface of the display module; a pair of suspension brackets 6, coupled to a surface of the floating panel, and spaced apart from each other; a liquid crystal display (LCD) bracket 8 having both ends connected to the pair of suspension brackets, respectively.
	Ao does not disclose a magnetic part and a coil positioned at a connection area between the suspension brackets and the LCD bracket, and configured to generate lateral vibration.  However, Ao discloses an actuator 7 which is configured to generate lateral vibration (paragraph [0036]).  Yeon discloses in figure 10, a vibrating device comprising a magnetic part 504 and a coil 503.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ao by providing the vibrating device of Yeon in the connection area between the suspension bracket 6 and the LCD bracket 8 because it was an art recognized alternative means for obtaining the lateral vibrations provided by the actuator 7.
	As to claim 2, Ao in view of Yeon discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ao further discloses in figure 2, wherein the suspension bracket 6 includes: a lower end plate 6c which faces, and is coupled to, the floating panel; a support panel 6a connected to the lower end plate, and extending perpendicularly from the lower end plate; and an upper end plate 6b connected to the pair of support panels, and facing and coupled to the LCD bracket, wherein the lower and upper end plates are respectively positioned on two opposite sides of the support panel.  Ao does not disclose a pair of support panels connected to both ends of the lower end plate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ao by providing a pair of support panels connected to both ends of the lower end plate in order to improve the mechanical strength of the suspension bracket.
	As to claim 3, Ao in view of Yeon discloses all of the elements of the claimed invention discussed above regarding claim 2.  Ao further discloses in figure 2, wherein the upper and lower end plates 6b and 6c include a coupling hole.
	As to claim 6, Ao in view of Yeon discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ao further discloses in figure 2, wherein the suspension bracket 6 comprises a leaf spring having a “Z” shape.
	As to claim 7, Ao in view of Yeon discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ao further discloses in figure 1B, wherein the LCD bracket 8 is positioned over the floating panel 5 with a predetermined gap therebetween.
	As to claim 8, Ao discloses in figure 1B: a display module 2; a floating panel 5 positioned on a lower surface of the display module; a liquid crystal display (LCD) bracket 8 positioned over the floating panel with a predetermined gap therebetween; a suspension bracket 6 having a leaf spring structure, and connected to the floating panel and the LCD bracket.
Ao does not disclose a ferromagnetic part connected to the suspension bracket and a coil connected to the LCD bracket facing the ferromagnetic part.  However, Ao discloses an actuator 7 which is configured to generate lateral vibration (paragraph [0036]).  Yeon discloses in figure 10, a vibrating device comprising a ferromagnetic part 504 and a coil 503 facing the ferromagnetic part.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ao by providing the vibrating device of Yeon in the connection area between the suspension bracket 6 and the LCD bracket 8 because it was an art recognized alternative means for obtaining the lateral vibrations provided by the actuator 7.  This would have resulted in the ferromagnetic part being connected to the suspension bracket and the coil being connected to the LCD bracket.
As to claim 9, Ao in view of Yeon discloses all of the elements of the claimed invention discussed above regarding claim 8.  Ao further discloses in figure 1B, wherein the suspension bracket 6 is configured to maintain the predetermined gap between the LCD bracket 8 and the floating panel 5.

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display apparatus comprising the combination required by claim 4, wherein the suspension bracket further includes a reinforcement panel positioned between the pair of support panels, extending perpendicularly from the lower end plate, and having a “⊂” shape.  Claim 5 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display apparatus comprising the combination required by claim 10, wherein the suspension bracket includes: a lower end plate coupled to the floating panel; a pair of support panels having a lower end connected to the lower end plate and extending perpendicularly from both ends of the lower end plate, respectively; an upper end plate connected to an upper end of the pair of support panels and coupled to the LCD bracket; a reinforcement panel extending perpendicularly from the lower end plate, positioned between the pair of support panels, and having a “⊂” shape, wherein the lower and upper end plates are respectively positioned on two opposite sides of the pair of support panels.  Claim 11 is objected to by virtue of its dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871